Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment filed 03/22/2021 has been entered and fully considered.
Applicant’s arguments, see pp. 2-9, filed 03/22/2021, with respect to overcoming the prior art of the rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given in a telephone interview with Daifei ZHANG (Registration No. 79,356) on 03/26/2021.
Please replace the Claims as follows:
1-3. (Cancelled) 
4. (Currently amended) A cross-blockchain data access method, wherein the method comprises:
	receiving a block data request sent by a requesting blockchain apparatus and carrying a requesting blockchain apparatus identifier and authorization information;
	obtaining a corresponding locally-stored authorization information according to the requesting blockchain apparatus identifier;
	verifying whether the corresponding locally-stored authorization information is matched with the authorization information in the block data request;
the authorization information,
	wherein before receiving a block data request sent by a requesting blockchain apparatus and carrying a requesting blockchain apparatus identifier and authorization information, the method further comprises:
	receiving an authorization request sent by the requesting blockchain apparatus and carrying the requesting blockchain apparatus identifier;
	verifying whether the authorization request is legal; 
	after determining that the authorization request is legal, determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism,
	wherein after determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism, the method further comprises:
	configuring the authorization information for the requesting blockchain apparatus;
	storing a correspondence relationship between the requesting blockchain apparatus identifier and the authorization information; 
	sending the authorization information to the requesting blockchain apparatus, and
	wherein the configuring the authorization information for the requesting blockchain apparatus specifically comprises:
	regarding a token character string obtained after encrypting a private key of a blockchain node authorized by performing authorization, as an authorization token;
	setting a corresponding authorization validity period.
5-7. (Cancelled) 
4, wherein the verifying whether the authorization request is legal specifically comprises any one or more of the following:
	verifying whether a format of the authorization request is correct;
	verifying whether the requesting blockchain apparatus identifier in the authorization request is legal;
	verifying whether the type of the requesting blockchain apparatus identifier in the authorization request is legal;
	verifying whether a signature of the authorization request is legal;
	verifying whether a protocol version corresponding to the authorization request is legal; and
	verifying whether content of the authorization request is legal.
9. (Currently amended) The method according to claim [[5]] 4, wherein the determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism specifically comprises:
	sending an authorization proposal request to any target blockchain node, so that the target blockchain node sends an authorization proposal request carrying the requesting blockchain apparatus identifier to all other blockchain nodes, and all blockchain nodes perform consensus scoring for the requesting blockchain apparatus to obtain a final score of the requesting blockchain apparatus;
	detecting whether the final score is larger than a preset score threshold;
	if yes, determining to agree the authorization request of the requesting blockchain apparatus.
10. (Original) The method according to claims 4, wherein the method comprises:
	when a data block is newly added, verifying whether the already-existing authorization information is within a validity period;

11-13. (Cancelled) 
14. (Currently amended) A computer device, wherein the device comprises: 
	at least one processor; and
	a memory communicatively connected with the at least one processor; 
	wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to perform a cross-blockchain data access method, wherein the method comprises:
	receiving a block data request sent by a requesting blockchain apparatus and carrying a requesting blockchain apparatus identifier and authorization information;
	obtaining a corresponding locally-stored authorization information according to the requesting blockchain apparatus identifier;
	verifying whether the corresponding locally-stored authorization information is matched with the authorization information in the block data request;
	sending block data corresponding to the block data request, to the requesting blockchain apparatus if the corresponding locally-stored authorization information is matched with the authorization information,
	wherein before receiving a block data request sent by a requesting blockchain apparatus and carrying a requesting blockchain apparatus identifier and authorization information, the method further comprises:
	receiving an authorization request sent by the requesting blockchain apparatus and carrying the requesting blockchain apparatus identifier;
verifying whether the authorization request is legal; 
	after determining that the authorization request is legal, determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism,
	wherein after determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism, the method further comprises:
	configuring the authorization information for the requesting blockchain apparatus;
	storing a correspondence relationship between the requesting blockchain apparatus identifier and the authorization information; 
	sending the authorization information to the requesting blockchain apparatus, and
	wherein the configuring the authorization information for the requesting blockchain apparatus specifically comprises:
	regarding a token character string obtained after encrypting a private key of a blockchain node authorized by performing authorization, as an authorization token;
	setting a corresponding authorization validity period.
15-17. (Cancelled) 
18. (Currently amended) A cross-blockchain data access system, wherein the system comprises: a first blockchain apparatus and a second blockchain apparatus which are communicatively coupled, 
	wherein the first blockchain apparatus comprises:
	at least one first processor; and
	a first memory communicatively connected with the at least one first processor; 
	wherein the first memory stores instructions executable by the at least one first processor, and the instructions are executed by the at least one first processor to enable the at least one first processor to perform a first cross-blockchain data access method, wherein the first cross-blockchain data access method comprises:
, to an authorizing blockchain apparatus, a block data request carrying a requesting blockchain apparatus identifier and authorization information, so that the authorizing blockchain apparatus verifies whether the authorization information corresponding to locally-stored requesting blockchain apparatus identifier is matched with the authorization information in the block data request;
	receiving block data sent by the authorizing blockchain apparatus and corresponding to the block data request, the block data being sent after the authorizing blockchain apparatus verifies that the authorization information corresponding to locally-stored requesting blockchain apparatus identifier is matched with the authorization information in the block data request,
	wherein the authorization information comprises an authorization token and a validity period of authorization, and the authorization token is a token character string after a private key of a blockchain node authorized by the authorizing blockchain apparatus performing authorization is encrypted,
	and wherein the second blockchain apparatus comprises:
	at least one second processor; and
	a second memory communicatively connected with the at least one second processor; 
	wherein the second memory stores instructions executable by the at least one second processor, and the instructions are executed by the at least one second processor to enable the at least one second processor to perform  a second cross-blockchain data access method, wherein the second cross-blockchain data access method comprises:
	receiving the block data request sent by the requesting blockchain apparatus and carrying the requesting blockchain apparatus identifier and authorization information;
	obtaining the corresponding locally-stored authorization information according to the requesting blockchain apparatus identifier;
	verifying whether the corresponding locally-stored authorization information is matched with the authorization information in the block data request;
the authorization information,
	wherein before receiving a block data request sent by a requesting blockchain apparatus and carrying a requesting blockchain apparatus identifier and authorization information, the method further comprises:
	receiving an authorization request sent by the requesting blockchain apparatus and carrying the requesting blockchain apparatus identifier;
	verifying whether the authorization request is legal; 
	after determining that the authorization request is legal, determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism,
	wherein after determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism, the method further comprises:
	configuring the authorization information for the requesting blockchain apparatus;
	storing a correspondence relationship between the requesting blockchain apparatus identifier and the authorization information; 
	sending the authorization information to the requesting blockchain apparatus, and
	wherein the configuring the authorization information for the requesting blockchain apparatus specifically comprises:
	regarding a token character string obtained after encrypting a private key of a blockchain node authorized by performing authorization, as an authorization token;
	setting a corresponding authorization validity period.
19. (Cancelled)

	receiving a block data request sent by a requesting blockchain apparatus and carrying a requesting blockchain apparatus identifier and authorization information;
	obtaining a corresponding locally-stored authorization information according to the requesting blockchain apparatus identifier;
	verifying whether the corresponding locally-stored authorization information is matched with the authorization information in the block data request;
	sending block data corresponding to the block data request, to the requesting blockchain apparatus if the corresponding locally-stored authorization information is matched with the authorization information,
	wherein before receiving a block data request sent by a requesting blockchain apparatus and carrying a requesting blockchain apparatus identifier and authorization information, the method further comprises:
	receiving an authorization request sent by the requesting blockchain apparatus and carrying the requesting blockchain apparatus identifier;
	verifying whether the authorization request is legal; 
	after determining that the authorization request is legal, determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism,
	wherein after determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism, the method further comprises:
	configuring the authorization information for the requesting blockchain apparatus;
storing a correspondence relationship between the requesting blockchain apparatus identifier and the authorization information; 
	sending the authorization information to the requesting blockchain apparatus, and
	wherein the configuring the authorization information for the requesting blockchain apparatus specifically comprises:
	regarding a token character string obtained after encrypting a private key of a blockchain node authorized by performing authorization, as an authorization token;
	setting a corresponding authorization validity period.
Allowable Subject Matter
Claims 4, 8, 9, 10, 14, 18, and 20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.
 Parsons et al. (US Pre-Grant Publication No. 20190188701, hereinafter Parsons) teaches a cross-blockchain data access method, wherein the method comprises: receiving a block data request sent by a requesting blockchain apparatus and carrying a requesting blockchain apparatus identifier and authorization information; sending block data corresponding to the block data request, to the requesting blockchain apparatus if the corresponding locally-stored authorization information is matched with the authorization information.    
 Knas et al.  (US Patent No. 10735193, hereinafter Knas) teaches obtaining a corresponding locally-stored authorization information according to the requesting blockchain apparatus identifier; verifying whether the corresponding locally-stored authorization information is matched with the authorization information in the block data request; verifying whether the authorization request is legal; after determining that the authorization request is legal, determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism.
 Qiu (US Pre-Grant Publication No. 20190036682, hereinafter Qiu) teaches wherein before receiving a block data request sent by a requesting blockchain apparatus and carrying a requesting blockchain apparatus identifier and authorization information, the method further comprises: receiving an authorization request sent by the requesting blockchain apparatus and carrying the requesting blockchain apparatus identifier; wherein after determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism, the method further comprises: configuring the authorization information for the requesting blockchain apparatus; storing a correspondence relationship between the requesting blockchain apparatus identifier and the authorization information; sending the authorization information to the requesting blockchain apparatus.
 Vessenes et al. (US Pre-Grant Publication No. 20190172026, hereinafter Vessenes) teaches wherein the configuring the authorization information for the requesting blockchain apparatus specifically comprises: regarding a token character string obtained after encrypting a private key of a blockchain node authorized by performing authorization, as an authorization token; setting a corresponding authorization validity period.
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claim 4.
Parsons discloses a cross-blockchain data access method, wherein the method comprises: receiving a block data request sent by a requesting blockchain apparatus and carrying a requesting blockchain apparatus identifier and authorization information; sending block data corresponding to the block data request, to the requesting blockchain apparatus if the corresponding locally-stored authorization information is matched with the authorization information, Parsons does not disclose obtaining a corresponding locally-stored authorization information according to the requesting blockchain apparatus identifier; verifying whether the corresponding locally-stored authorization information is matched with the authorization information in the block data request; verifying whether the authorization request is legal; after determining that the authorization request is legal, determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism, wherein before receiving a block data request sent by a requesting blockchain apparatus and carrying a requesting blockchain apparatus identifier and authorization information, the method further comprises: receiving an authorization request sent by the requesting blockchain apparatus and carrying the requesting blockchain apparatus identifier; wherein after determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism, the method further comprises: configuring the authorization information for the requesting blockchain apparatus; storing a correspondence relationship between the requesting blockchain apparatus identifier and the authorization information; sending the authorization information to the requesting blockchain apparatus, wherein the configuring the authorization information for the requesting blockchain apparatus specifically comprises: regarding a token character string obtained after encrypting a private key of a blockchain node authorized by performing authorization, as an authorization token; setting a corresponding authorization validity period.  Furthermore, the Examiner notes prior art teachings, such as Knas, which teaches obtaining a corresponding locally-stored authorization information according to the requesting blockchain apparatus identifier; verifying whether Qiu, which teaches wherein before receiving a block data request sent by a requesting blockchain apparatus and carrying a requesting blockchain apparatus identifier and authorization information, the method further comprises: receiving an authorization request sent by the requesting blockchain apparatus and carrying the requesting blockchain apparatus identifier; wherein after determining to agree the authorization request of the requesting blockchain apparatus through a consensus mechanism, the method further comprises: configuring the authorization information for the requesting blockchain apparatus; storing a correspondence relationship between the requesting blockchain apparatus identifier and the authorization information; sending the authorization information to the requesting blockchain apparatus, and Vessenes, which teaches wherein the configuring the authorization information for the requesting blockchain apparatus specifically comprises: regarding a token character string obtained after encrypting a private key of a blockchain node authorized by performing authorization, as an authorization token; setting a corresponding authorization validity period.  However, the Examiner notes that the prior art does not provide sufficient motivation to be modified and combined in such a way as to render obvious the claimed invention without the usage of impermissible hindsight reasoning.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491